[Cite as State v. Zadai, 2020-Ohio-1079.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                           CASE NO. 2020-T-0009
   - vs -                                        :

DAVID JAMES ZADAI,                               :

                 Defendant-Appellant.            :


Criminal Appeal from the Court of Common Pleas, Case No. 2016 CR 00421.

Judgment: Appeal dismissed.


Dennis Watkins, Trumbull County Prosecutor, and Ashleigh J. Musick, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W. Warren, OH
44481-1092 (For Plaintiff-Appellee).

David James Zadai, pro se, PID: 764-795, Lake Erie Correctional Institution, 501
Thompson Road, P.O. Box 8000, Conneaut, OH 44030 (Defendant-Appellant).


THOMAS R. WRIGHT, J.,

        {¶1}     Appellant, David James Zadai, pro se, filed a notice of appeal on February

24, 2020 from the trial court’s February 7, 2017 sentencing judgment. Thus, the appeal

is untimely filed by almost 3 years.

        {¶2}     On February 27, 2020, appellee, the state of Ohio, filed a motion to

dismiss the appeal as being untimely pursuant to App.R. 4(A)(1).              No brief or

memorandum in opposition to the motion to dismiss has been filed.

        {¶3}     App.R. 4(A)(1) states in relevant part:
          {¶4}   “* * * [a] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

          {¶5}   App.R. 5(A) states, in relevant part:

          {¶6}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

          {¶7}   “(a) Criminal proceedings; * * *

          {¶8}   “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right.”

          {¶9}   Here, appellant has neither complied with the thirty-day rule set forth in

App.R. 4(A)(1) nor sought leave to appeal under App.R. 5(A). Thus, this court is without

jurisdiction to consider this appeal.

          {¶10} Accordingly, appellee’s motion to dismiss is granted, and the appeal is

hereby dismissed as being untimely.

          {¶11} Appeal dismissed.


CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                                2